
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

Dated                                                 2005

MERCER INTERNATIONAL INC.
as the Ultimate Parent (1)

D&Z HOLDING GMBH
as the Parent (2)

D&Z HOLDING GMBH and others
as Debtors (3)

BAYERISCHE HYPO-UND VEREINSBANK AG
as Agent, Security Agent, Hedging Bank,
Original Lender and Issuing Bank (4)

                                                                         

SHAREHOLDERS' UNDERTAKING
AGREEMENT

                                                                         

 

 

 

GRAPHIC [g605057.jpg]

--------------------------------------------------------------------------------




Contents


Clause


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

1   Purpose, definitions and interpretation   3 2   Deferral undertakings   7 3
  Subordination   8 4   Finance Parties   10 5   Subordinated Creditors   10 6  
Representations of the Ultimate Parent   11 7   Undertakings of the Ultimate
Parent   12 8   Continuing obligations   13 9   Benefit of this Agreement   13
10   Further assurance   14 11   Notices and other matters   14 12   Governing
law   15 13   Enforcement   15

--------------------------------------------------------------------------------



THIS SHAREHOLDERS' UNDERTAKING AGREEMENT is dated                        2005
and made BETWEEN:

(1)MERCER INTERNATIONAL INC., a Massachusetts business trust, organised under
the laws of the State of Washington, United States of America having its office
at 14009 Interurban Avenue, Suite 282, Seattle, Washington 98168, United States
of America (the "Ultimate Parent");

(2)D&Z HOLDING GMBH, (formerly known as Dresden Papier Holding GmbH), a limited
liability company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung), having its registered seat at
Königstrasse 5, 01097 Dresden, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Dresden, number HRB 10484 (the "Parent");

(3)ZELLSTOFF — UND PAPIERFABRIK ROSENTHAL GMBH & CO. KG, a limited partnership
established under the laws of the Federal Republic of Germany having its
registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Gera, number
HRA 1607 (the "Original Borrower" or "ZPR KG");

D&Z BETEILIGUNGS GMBH, (formerly known as Dresden Papier GmbH), a limited
liability company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung) having its registered seat at
Königstrasse 5, 01097 Dresden, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Dresden, number HRB 17804 ("D&Z
Beteiligung");

ZPR GESCHÄFTSFÜHRUNGS GMBH (formerly known as LK Einundachtzigste
Vermögensverwaltungs GmbH]), a limited liability company incorporated under the
laws of the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung)
having its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Gera, number HRB 9855 ("ZPRG");

ZPR BETEILIGUNGS GMBH, a limited liability company incorporated under the laws
of the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung)
having its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Gera, number HRB 9027 ("ZPR Beteiligung"); and

ZPR LOGISTIK GMBH, a limited liability company incorporated under the laws of
the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung) having
its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Gera, number
HRB 7851 ("ZPR Logistik"),

the ("Companies"); and

(4)BAYERISCHE HYPO-UND VEREINSBANK AG, Am Tucherpark 1, 80538 Munich, Federal
Republic of Germany as Agent, Security Agent, Hedging Bank, Original Lender and
Issuing Bank.

WHEREAS:

On or about the date hereof, inter alia, ZPR KG as Original Borrower (1),
Bayersiche Hypo- und Vereinsbank AG as Original Lender as well as in other
capacities (2), and certain companies affiliated with ZPR KG as Original
Guarantors (3) have entered into a Euro 40,000,000 multi currency revolving
credit facility agreement in connection with the financing of the Assignor's
business (the "Facility Agreement"), whereby the Lenders have agreed to make
available to the Borrower a credit facility on terms and conditions set out
therein.

NOW IT IS HEREBY AGREED as follows:

2

--------------------------------------------------------------------------------



1      Purpose, definitions and interpretation

1.1 Purpose

The principal purpose of this Agreement is to provide that the Senior
Liabilities should rank ahead of the Subordinated Liabilities.

1.2Definitions

Words and expressions defined in and/or otherwise subject to the interpretative
provisions of the Facility Agreement shall have the same meanings where used in
this Agreement, but so that:

"Available Cash" has the meaning ascribed to it in the Facility Agreement;

"Bridge Injection" means an injection of cash into the Borrower by a member of
the ZPR Group made for the purpose of partially funding the Refinancing in case
receipt of proceeds in cash in respect of contributions listed in paragraph (b)
to paragraph (d) of the definition of Refinancing is delayed;

"Debtor Liabilities" means any and all obligations for the payment or repayment
of money, whether as principal or as surety and whether present or future,
actual or contingent of any of the Subordinated Creditors to the Debtors on any
account whatsoever, other than Excluded Amounts;

"Debtors" means the Parent, each Company and any other member of the ZPR Group
that owes or incurs any Subordinated Liabilities;

"Distribution" means any payment (whether directly or by set-off or otherwise)
by or distribution of assets of any Debtor, whether in cash, property,
securities or otherwise (including by way of dividend, redemption or purchase of
share capital, loan, or payment of interest or principal), other than any
payment or distribution in respect of Excluded Liabilities;

"Excluded Amounts" means (i) the Initial Distribution, (ii) any and all of
monies, securities, assets and proceeds in the Shareholder Distribution Account
and payments or distributions thereof or therefrom, in whole or in part from
time to time or at any time, (iii) Operating Costs payable by a Debtor to a
Subordinated Creditor and (iv) Available Cash;

"Finance Period" means the date from the signing of the Facility Agreement until
three Months after the date on which the Agent confirms to the Borrower that all
Commitments have been repaid or cancelled in full and that there are no
circumstances that could give rise to any obligations of any Finance Party under
or in respect of any of the Finance Documents;

"Financial Covenant Block" means if:

(a)the Leverage Ratio in respect of any twelve months period on any Calculation
Date exceeds 2.50:1; and/or

(b)the Interest Cover Ratio in respect of each six months period on any
Calculation Date is less than 1.75:1; and/or

(c)the Current Ratio on any Calculation Date is less than 125 per cent;

"Initial Distribution" means a Distribution to be made by the Borrower to the
Shareholder Distribution Account, that:

(a)is made for the purpose of repaying the Bridge Injection; and

(b)is made on or before 11 March 2005;

3

--------------------------------------------------------------------------------



"Insolvency Event" means, in respect of any person, any event specified in
clause 25.6 (Insolvency) of the Facility Agreement and clause 25.7 (Insolvency
and similar proceedings) of the Facility Agreement;

"Operating Costs" has the meaning ascribed to it in the Facility Agreement;

"Party" means a party to this Agreement;

"Permitted Payment" means:

(a)scheduled interest accruing in accordance with the provisions of any
Subordinated Agreement (in its form at the date of this Agreement) (and so that
current interest shall include any amount of interest compounded or accrued
during any period when such interest was prohibited from being paid due to a
Stop Notice being issued and outstanding, but, for the avoidance of doubt, no
interest that has been rolled-up);and/or

(b)any dividend or other Distribution in respect of any of the Debtors' share
capital; and/or

(c)prepayments or repayments in accordance with the provisions of any
Subordinated Agreement;

"Permitted Payment Information" means, in respect of a proposed Permitted
Payment:

(a)the latest financial statements (consolidated if available) to be delivered
under clause 22.1 (Financial statements) of the Facility Agreement;

(b)the then most recent Compliance Certificate;

(c)in respect of any Permitted Payment other than as set out in part (a) of the
definition of "Permitted Payment":

(i)information (received by the Security Agent no less than 7 Business Days
prior to the contemplated date of disbursement of such payment and in form and
substance satisfactory to the Security Agent) as to the amount and the date of
such payment and whether such payment is intended to be paid out immediately or
retained in the Shareholder Distribution Account; and

(ii)any other information requested by the Security Agent which is reasonably
necessary to enable it to determine compliance with the conditions of clause 2.4
(Permitted payments in respect of Subordinated Liabilities);

"Permitted Payment Reference Date" means:

(a)in respect of a Permitted Payment not falling within paragraph (b) below, the
date (being a Calculation Date) upon which, but for this Agreement, such
Permitted Payment would be due and payable under and in accordance with the
express terms of the relevant Subordinated Agreement (in its form at the date of
this Agreement); and

(b)in respect of a Permitted Payment previously blocked by the restrictions in
this Agreement by the occurrence of the circumstances described in part (d) of
the definition of "Stop Event" (in respect of which a Stop Notice was issued),
the date (being a Calculation Date) by reference to which the relevant Stop
Event is to be deemed remedied;

"Senior Liabilities" means any and all obligations for the payment or repayment
of money, whether as principal or as surety and whether present or future,
actual or contingent of any of the Debtors or any other member of the ZPR Group
owed to the Finance Parties under or in connection with the Finance Documents on
any account whatsoever;

"Stop Event" means any of the following:

4

--------------------------------------------------------------------------------



(a)a notice has been issued under clause 25.20 (Acceleration) of the Facility
Agreement of the Facility Agreement or any of the Senior Liabilities have been
otherwise accelerated; or

(b)a Default has occurred in respect of clause 25.1 (Non-payment) of the
Facility Agreement; or

(c)as a result of the making of any Permitted Payment listed in part (b) and
part (c) of the definition of "Permitted Payment" the aggregate of the Available
Facility and cash on hand of the Borrower (excluding any amount standing to the
credit of the Shareholder Distribution Account) would be less than EUR
10,000,000;

(d)a Financial Covenant Block has occurred or would occur if (assuming that):

(i)the Permitted Payment Information were actually used to test such financial
covenants on such Permitted Payment Reference Date; and

(ii)the relevant Permitted Payment were made on such Permitted Payment Reference
Date;

(e)any other Default has occurred in respect of clause 23 (Financial covenants)
of the Facility Agreement and has not been cured by subsequent compliance;

"Stop Notice" means a notice issued by the Security Agent to the Borrower under
clause 2.5 (Issue and effect of Stop Notice);

"Stop Notice Event" means if a Stop Event has occurred and is continuing;

"Subordinated Agreements" has the meaning ascribed to it in the Facility
Agreement;

"Subordinated Creditor" has the meaning ascribed to it in the Facility
Agreement;

"Subordinated Debt" has the meaning ascribed to it in the Facility Agreement;

"Subordinated Liabilities" has the meaning ascribed to it in the Facility
Agreement, but so that "Subordinated Liabilities" for the purpose of this
Agreement, does not include any Excluded Amounts including the right of the
Borrower to make payments or distributions to or from the Shareholder
Distribution Account.

1.3Construction

In this Agreement, unless the context otherwise requires, the provisions of
clause 1.2 (Construction) of the Facility Agreement shall apply to this
Agreement as if set out herein, mutatis mutandis, but so that:

1.3.1references to clauses are to be construed as references to the clauses of
this Agreement;

1.3.2references to (or to any specified provision of) this Agreement or any
other document shall be construed as references to this Agreement, that
provision or that document as in force for the time being and as from time to
time amended in accordance with its terms, or, as the case may be, with the
agreement of the relevant parties;

1.3.3references to any party in this Agreement shall include their respective
successors in title, assignees and/or transferees.

1.4Dual capacity

The Parent and certain Companies are party to this Agreement as both Debtors and
Subordinated Creditors and each such Party shall owe obligations hereto in both
such capacities.

5

--------------------------------------------------------------------------------



1.5Language

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

6

--------------------------------------------------------------------------------



2    Deferral undertakings 

2.1 Subordinated Creditors

Each Subordinated Creditor hereby undertakes with the Security Agent and the
Debtors that, notwithstanding any provision of any of the Subordinated
Agreements, it will not at any time during the Finance Period directly or
indirectly (and will not permit any of its Subsidiaries to) without the prior
written consent of the Security Agent save in respect of a Permitted Payment in
accordance with this Agreement and save as in accordance with clause 2.6
(Excluded Amounts) and clause 5.2 (Assignments and transfers of Subordinated
Liabilities):

2.1.1accept payment or repayment, in whole or part, from the Debtors or any
other person liable, of any of the Subordinated Liabilities;

2.1.2take, accept, receive or permit to exist any Security to secure the payment
and/or repayment of any of the Subordinated Liabilities;

2.1.3create any Security over or assign, transfer or otherwise dispose of, any
of the Subordinated Liabilities;

2.1.4take or accept or receive any Distribution in satisfaction (in whole or in
part) of the Subordinated Liabilities;

2.1.5set-off any Subordinated Liabilities against any Debtor Liabilities;

2.1.6commence any proceedings against any Debtor on any account or take any
action for or in respect of the recovery of any of the Subordinated Liabilities
or any part thereof (including any action or step with a view to any Insolvency
Event in respect of any Debtor);

2.1.7sue or commence proceedings against a Debtor or seek a resolution or order
for the voluntary winding up or dissolution of a Debtor and in any dissolution
or winding up of a Debtor;

2.1.8(without prejudice to clause 2.1.1 to clause 2.1.6 above) accelerate or
demand payment or repayment, in whole or part, from the Debtors or any other
person liable or put on demand any of the Subordinated Liabilities or call a
default or event of default (howsoever defined) (or similar concept) under any
of the Subordinated Agreements; or

2.1.9(without prejudice to the generality of clause 2.1.1 to clause 2.1.8 above)
demand, give notice of or accept payment in respect of any dividend or other
Distribution in respect of, or the redemption or repurchase of, any of the
Debtors' share capital for the time being in issue.

2.2Debtors

Each Debtor hereby undertakes with the Security Agent and each of the
Subordinated Creditors that, notwithstanding any provision of any of the
Subordinated Agreements it will not at any time during the Finance Period
directly or indirectly (and will not permit any of its Subsidiaries to) without
the prior written consent of the Security Agent save in respect of a Permitted
Payment in accordance with this Agreement and save as in accordance with
clause 2.6 (Excluded Amounts) and clause 5.2 (Assignments and transfers of
Subordinated Liabilities):

2.2.1pay or repay, purchase or otherwise acquire, or otherwise seek to reduce or
redeem, in whole or part, any of the Subordinated Liabilities;

2.2.2create or permit to exist any Security to secure the payment and/or
repayment of any of the Subordinated Liabilities;

2.2.3make any Distribution in satisfaction (in whole or in part) of the
Subordinated Liabilities;

7

--------------------------------------------------------------------------------



2.2.4set-off any Subordinated Liabilities against any Debtor Liabilities; or

2.2.5(without prejudice to the generality of clause 2.2.1 to clause 2.2.4 above)
declare, give notice of or pay (i) any dividend, or any money in redemption or
purchase of any share capital or make any other Distribution in respect of such
share capital to any person.

2.3Notification of Subordinated Liabilities

Each Debtor hereby agrees to notify the Security Agent (upon its request) of the
outstanding Subordinated Liabilities.

2.4Permitted Payments in respect of Subordinated Liabilities

Notwithstanding clause 2.1 (Subordinated Creditors) and clause 2.2 (Debtors) but
subject to clause 2.5 (Issue and effect of Stop Notice), each Debtor may make a
Permitted Payment by reference to its Permitted Payment Reference Date on any
date falling within the period:

2.4.1in respect of any Permitted Payment referred to in part (a) of the
definition of Permitted Payment, beginning on the due date; and

2.4.2in respect of any other Permitted Payment, beginning on the 7th Business
Day after receipt by the Security Agent of the Permitted Payment Information
relevant to such Permitted Payment Reference Date and ending two Months after
the Permitted Payment Reference Date to which such Permitted Payment Information
relates,

if (and only if), in each case:

(a)no Stop Event has occurred; and

(b)no Stop Notice has been issued.



2.5Issue and effect of Stop Notice

2.5.1The Security Agent shall be entitled to issue a Stop Notice at any time
after the occurrence of a Stop Notice Event.

2.5.2Without limitation to clause 2.4 (Permitted payments in respect of
Subordinated Liabilities), no Permitted Payments shall be made after the issue
of a Stop Notice until the relevant circumstances specified in the Stop Notice
have been cured or waived or the Security Agent by written notice withdraws such
Stop Notice (subject to all other provisions of this Agreement and so long as
another Stop Notice has not been duly delivered).

2.6Excluded Amounts

Notwithstanding any provisions or terms herein, nothing in this Agreement shall
prevent the payment or distribution of any Excluded Amounts.

3    Subordination 

3.1 Insolvency proceedings

Upon an Insolvency Event occurring in respect of a Debtor:

3.1.1the Subordinated Creditors' rights in respect of the Subordinated
Liabilities shall be subordinated, as between the Subordinated Creditors and the
Finance Parties, in right of payment to the Finance Parties' rights in respect
of the Senior Liabilities;

3.1.2the Subordinated Creditors shall promptly lodge a claim and shall take all
reasonable action necessary to preserve the Subordinated Liabilities for the
purposes of such proceedings;

8

--------------------------------------------------------------------------------



3.1.3the Subordinated Creditors shall instruct the insolvency administrator
(Insolvenzverwalter) of such Debtor to pay to the Security Agent for
distribution to the Finance Parties any amounts to which the Subordinated
Creditors are entitled in such insolvency proceedings; and

3.1.4each Subordinated Creditor hereby irrevocably: (a)authorises and directs
(bevollmächtigt und beauftragt) the Security Agent to submit any proof in the
name of the Security Agent and/or to instruct the relevant insolvency
administrator (Insolvenzverwalter) or other person to make Distributions in
accordance with the foregoing; and

(b)(to the extent necessary) appoints the Security Agent as its attorney
(Stellvertreter) to do all acts or things and execute any instruments in its
name and on its behalf and furthermore do all that is necessary to give full
effect to the matters referred to in clause 3.1.4(a) above, it being understood
that this clause 3.1.4(b) only applies to the Ultimate Parent in case of the
occurrence of an Insolvency Event in respect of the Parent,

and for the purposes of this clause 3.1.4, each Subordinated Creditor, which is
incorporated under the laws of the Federal Republic of Germany, hereby releases
the Security Agent from the restrictions of section 181 of the German Civil Code
(BGB).

3.2Turnover

In the event of:

3.2.1any payment or other Distribution being made to any of the Subordinated
Creditors contrary to the provisions of this Agreement; or

3.2.2any Distribution being made by any Debtor, an insolvency administrator
(Insolvenzverwalter) or other person to any of the Subordinated Creditors,
rather than to the Security Agent (as required by clause 3.1.3 (Subordination));
or

3.2.3any of the Subordinated Creditors or a Debtor exercising rights of set-off
of the Debtor Liabilities against the Subordinated Liabilities under applicable
law; or

3.2.4any Permitted Payment being made on the basis of financial information
contained in any quarterly financial statements and following which the
consolidated annual financial statements or report delivered pursuant to
clause 22.1 of the Facility Agreement (Financial statements) to clause 22.3
(Requirements as to financial statements) of the Facility Agreement show that
such financial information was incorrect and that had such consolidated annual
financial statements and report been taken into account rather than such
quarterly financial statements then such payment should not have been a
Permitted Payment and paid (to the same extent) (assuming that a Stop Notice
would have been duly served),

the relevant Subordinated Creditor shall forthwith pay to or to the order of the
Security Agent:

(a)in the case of clause 3.2.1 above, an amount equal to the Distribution made
to such Subordinated Creditor; and/or

(b)in the case of clause 3.2.2 above, an amount equal to the Distributions which
shall have been so received by it from the liquidator or such other person;
and/or

(c)in the case of clause 3.2.3 above, an amount equal to the sum set-off; and/or

(d)in the case of clause 3.2.4 above, an amount equal to the payment so made to
the extent that it would not have been such a Permitted Payment and paid (as
referred to in clause 3.2.4 above),

9

--------------------------------------------------------------------------------





but so that such Subordinated Creditor shall only be required to make payments
under this clause 3.2 up to an aggregate amount equal to the Senior Liabilities
and, until such payment to the Security Agent, the relevant Subordinated
Creditor will hold such sums on trust (treuhänderisch) in a separate account for
the Security Agent. Any such sums so paid to the Security Agent shall:

(A)in case of any Distribution received by the Security Agent in accordance with
paragraph (a) above, no Stop Event has occurred and/or no Stop Notice has been
issued, be transferred to the relevant Debtor; and

(B)in case of any other receipt, be applied by the Security Agent in such order
as is required under the Security Pooling Agreement.



3.3Realisation of Distributions

The Security Agent may realise any Distribution in kind received in respect of
the Subordinated Liabilities, and may convert any amount received in respect of
the Subordinated Liabilities, into a currency in which the relevant Debtor is
liable at its spot rate, and the Senior Liabilities shall not be deemed reduced
by the Distribution or (as appropriate) amount received until and only to the
extent that the realisation or (as appropriate) conversion proceeds are
available to be applied towards the Senior Liabilities.

4    Finance Parties 

4.1 Granting of time etc.

The Finance Parties are entitled to grant time, indulgence, waivers or releases,
modify, refrain from acting or take any action in respect of any of the Debtors
or between themselves whether in respect of the Senior Liabilities or otherwise
without prejudice to their respective rights under or in respect of this
Agreement.

4.2Finance Documents

The Finance Parties are entitled to agree the terms of and to make any amendment
or modification to the terms of any of the Finance Documents without having
regard to the Subordinated Creditors.

5    Subordinated Creditors 

5.1 Subordinated Agreements

5.1.1The Subordinated Creditors agree to observe and comply with all the terms
of the Subordinated Agreements expressed to be binding on them and not to amend
or otherwise modify the terms of the Subordinated Agreements without the prior
written consent of the Security Agent save for any amendments which would not
adversely affect the rights or interests of the Finance Parties or the ranking
or subordination arrangements provided for in this Agreement.

5.1.2The covenants contained in this Agreement shall apply and bind the Parties
notwithstanding anything to the contrary or inconsistent with this Agreement in
any of the Subordinated Agreements.

5.2Assignments and transfers of Subordinated Liabilities

To the extent that a Subordinated Creditor is entitled to assign or transfer or
reduce any Subordinated Liability it shall do so in accordance with the terms of
the relevant Subordinated Agreement(s) provided that any such assignment or
transfer shall be conditional upon the relevant assignee or transferee having
first acceded to this Agreement pursuant to an accession agreement in form and
substance satisfactory to the Security Agent.

10

--------------------------------------------------------------------------------



5.3Finance Documents and Senior Liabilities

Each of the Subordinated Creditors and each Debtor undertakes not to challenge
the validity or enforceability of any of the Finance Documents or the Senior
Liabilities.

6    Representations of the Ultimate Parent 

6.1 General

6.1.1The Ultimate Parent makes the representations and warranties set out in
this clause 6 to each Finance Party on the date of this Agreement.

6.1.2The Ultimate Parent acknowledges that the other Finance Parties have
entered into this Agreement in reliance on those representations and warranties.

6.2Status

It is duly organised as a Massachusetts trust and validly existing under the
laws of the State of Washington and it has the power to own its assets and carry
on its business as it is being conducted.

6.3Binding obligations

The obligations expressed to be assumed by it in each Transaction Document are
legal, valid, binding and enforceable obligations subject to and limited by the
provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors' rights and remedies
generally.

6.4Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents do not and will not conflict with:

6.4.1any law or regulation applicable to it;

6.4.2its constitutional documents; or

6.4.3any agreement or instrument binding upon it or any of its assets (other
than any such agreements, instruments or assets that form part of or are related
to the facilities agreements being paid out and discharged by virtue of the
Refinancing);

where, in respect of clause 6.4.1 above or clause 6.4.2 above, such
non-performance or conflict might reasonably be expected to have a Material
Adverse Effect

6.5Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is a party and the transactions contemplated by those
Transaction Documents.

6.6Validity and admissibility in evidence

All Authorisations required:

6.6.1to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and

11

--------------------------------------------------------------------------------



6.6.2to make the Transaction Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.

6.7Governing law and enforcement

Subject to the qualifications set out in the legal opinion in respect of the
Ultimate Parent delivered to the Agent in accordance with clause 4.1 (Initial
conditions precedent) of the Facility Agreement:

6.7.1the choice of German law as the governing law of the Finance Documents will
be recognised and enforced in its jurisdiction of incorporation; and

6.7.2any judgment obtained in Germany in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

6.8Permitted Reorganisation

6.8.1The Permitted Reorganisation has been carried out in accordance with
(i) all applicable law, (ii) the Reorganisation Letter and (iii) the
Reorganisation Documents.

6.8.2All Reorganisation Documents have been delivered to the Agent.

6.9Ownership of the Parent

It is the sole shareholder of the Parent, owning 100 per cent of the shares in
the Parent.

6.10Consents etc. relating to Permitted Transactions

All material Authorisations which are required to be obtained by the Parent
under any applicable law or regulation for the consummation of each Permitted
Transaction (including approval from shareholders, third parties and all
applicable competition and anti-trust regulations authorities) have been
obtained and are in full force and effect and all conditions of any such
Authorisation have been complied with or will be complied with in accordance
with their terms.

7    Undertakings of the Ultimate Parent 

The undertakings given by the Ultimate Parent towards the Finance Parties in
this clause 7 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force.

7.1Reduction of share capital

It undertakes that it shall not approve the reduction of or permit a Debtor to
reduce its share capital unless such reduction is permitted pursuant to
clause 2.4 (Permitted Payments in respect of Subordinated Liabilities) or
approved by the Security Agent (acting on instructions of the Facility Agent on
behalf of the Majority Lenders).

7.2Voting rights

It undertakes that it shall refrain from exercising its voting rights and other
influence in a way that would not permit a Debtor to fulfil promptly its
obligations under the Transaction Documents.

7.3Ownership

It undertakes that it shall always, other than with the prior written consent of
the Majority Lenders, maintain Control of the Parent and the Borrower.

12

--------------------------------------------------------------------------------



7.4Negative pledge

7.4.1It will not create or permit to subsist any Security over all or any of the
shares in respect of the Borrower or create any restriction or prohibition on
encumbrances over any such assets.

7.4.2It will procure that each Obligor complies with clause 24.14 (Negative
pledge) of the Facility Agreement.

7.5Amendments to Transaction Documents

It undertakes that it shall not agree to any amendment, variation or waiver of
or in relation to, any Transaction Document to which it is a party that would
materially adversely affect the rights of the Finance Parties under any Finance
Document.

7.6Permitted Reorganisation

It will procure that all acts and things (including the execution of powers of
attorney, assignments or other instruments) as are reasonably required to give
effect to the purposes of Permitted Reorganisation are, or will promptly be,
done (and do nothing to jeopardise the same).

7.7Information

It shall provide such information about the ZPR Group that may be reasonably
requested by the Agent.

8    Continuing obligations 

8.1 Continuing obligations

The obligations of each Debtor and the Subordinated Creditors hereunder shall be
continuing obligations and shall be and remain fully effective until the end of
the Finance Period notwithstanding that none of the Debtors may have any
liability to the Security Agent at the time of execution of this Agreement and
notwithstanding any intermediate reduction or settlement of the Senior
Liabilities or any part of them and notwithstanding any increase in or variation
of the Senior Liabilities or any variation, extension or supplement to any
Finance Document.

8.2No waiver

No failure or delay on the part of the Security Agent to exercise any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise by the Security Agent of any power, right
or remedy preclude any other or further exercise thereof or the exercise of any
other remedy. The remedies provided in this Agreement are cumulative and are not
exclusive of any remedies provided by law.

8.3Other persons

Each of the Subordinated Creditors and the Debtors agrees to be bound by this
Agreement notwithstanding that any other person intended to execute or to be
bound by this Agreement or any document evidencing any other remedy may not do
so or may not be effectually bound and notwithstanding that such other document
evidencing any other remedy may be determined or be or become invalid or
unenforceable against any other person, whether or not the deficiency is known
to the Security Agent.

9    Benefit of this Agreement 

9.1 Transfer and succession

13

--------------------------------------------------------------------------------



9.1.1This Agreement shall create rights and obligations not only for the Parties
but also for their respective permitted successors.

9.1.2If any of the Lenders transfers its rights and obligations under the
Facility Agreement to any other bank or financial institution, in whole or in
part, separately or together, such bank or financial institution shall become a
party to this Agreement without any further actions being required as soon as
the transfer of the rights and obligations under the Facility Agreement becomes
effective. As from such date such bank or financial institution shall be deemed
a Finance Party also within the meaning of this Agreement.

9.1.3This Agreement shall continue to apply in the case of a change of
ownership, legal form or universal succession in respect of any Party.

9.2Accession to this Agreement

If Subordinated Liabilities are incurred, the Ultimate Parent undertakes to
procure that any entity being a party to such arrangement which is not an
existing party to this Agreement accedes to this Agreement as a Debtor or
Subordinated Creditor, as the case may be, by execution of an accession
agreement in form and substance satisfactory to the Security Agent.

9.3No assignment by the Debtors or the Subordinated Creditors

(Save, in the case of the Subordinated Creditors, in accordance with clause 5.2
(Assignments and transfers of Subordinated Liabilities)) none of the
Subordinated Creditors and the Debtors may assign or transfer any of its rights
or obligations under this Agreement.

9.4Rights of the Debtors

No Debtor shall have any rights under this Agreement (save for any rights in its
capacity as Subordinated Creditor expressly provided for in this Agreement) and
none of the undertakings by the Security Agent are given (or shall be so deemed)
to or for the benefit of the Debtors save as stated above.

10    Further assurance 

The Subordinated Creditors and the Debtors shall do all acts and things
(including the execution of powers of attorney, assignments or other
instruments) as are reasonably required to give effect to the purposes of this
Agreement (and do nothing to jeopardise the same).

11    Notices and other matters 

11.1 Communications in writing, language

11.1.1Each communication under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, shall be made by fax, letter or
e-mail.

11.1.2All documents provided under or in connection with this Agreement must be
(i) in English, or (ii) if not in English, and if so required by the Security
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

11.2Addresses

Any communication or document to be made or delivered by the Parties pursuant to
this Agreement will (unless the recipient of such communication or document has,
by fifteen (15) days' written notice to the Security Agent, specified another
address or fax number) be made or delivered to the address set out below.

11.3Security Agent as attorney (Stellvertreter)

14

--------------------------------------------------------------------------------



It is expressly agreed that, where the Security Agent is appointed as attorney
(Stellvertreter) for any party to this Agreement, such appointment also applies
to the execution of any instrument or any other situation where the Security
Agent itself is a Party.

11.4Partial invalidity

11.4.1If any provision of this Agreement is or becomes prohibited, invalid or
unenforceable, such provision shall be ineffective to the extent of such
prohibition, invalidity or unenforceability only, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

11.4.2In case of a prohibited, invalid or unenforceable provision the parties
shall replace such provision to reflect the economic purpose of the invalid
provision as closely as possible.

11.5Amendments

Changes to and amendments of this Agreement including this clause 11.4.1 must be
made in writing.

11.6Counterparts

This Agreement may be executed in any number of counterparts (whether by
facsimile or otherwise, but, if by facsimile, with the original signed pages
being promptly sent to the Security Agent by prepaid letter (and the Security
Agent is hereby authorised to incorporate such pages into bound originals)) and
by the different parties on separate counterparts, each of which when so
executed and delivered shall be an original, but all counterparts shall together
constitute one and the same agreement.

12    Governing law 

This Agreement is governed by and shall be construed in accordance with the laws
of the Federal Republic of Germany.

13    Enforcement 

13.1 Jurisdiction of German courts

13.1.1The courts of Munich, Federal Republic of Germany have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement) (a "Dispute").

13.1.2The Parties agree that the courts of Munich, Federal Republic of Germany
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

13.1.3This clause 13.1 is for the benefit of the Security Agent only. As a
result, the Security Agent shall not be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Security Agent may take concurrent proceedings in any number
of jurisdictions.

13.2Service of process

13.2.1Without prejudice to any other mode of service allowed under any relevant
law, each Subordinated Creditor and each Debtor (other than a Subordinated
Creditor or Debtor incorporated in the Federal Republic of Germany):

(a)irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the courts of Frankfurt/Main, Federal
Republic of Germany in connection with any Finance Document; and

15

--------------------------------------------------------------------------------



(b)agrees that failure by a process agent to notify the relevant Subordinated
Creditor or Debtor of the process will not invalidate the proceedings concerned.



13.2.2If any person appointed as process agent is unable for any reason to act
as agent for service of process, the Borrower (on behalf of each Subordinated
Creditor and each Debtor) must immediately (and in any event within 30 days of
such event taking place) appoint another agent on terms acceptable to the
Security Agent. Failing this, the Security Agent may appoint another agent for
this purpose.

        This Agreement has been executed by each Party the day and year first
above written.

16

--------------------------------------------------------------------------------



EXECUTION PAGE

THE ULTIMATE PARENT
MERCER INTERNATIONAL INC.
By:
 
/s/ Jimmy S.H. Lee
 
 
Address:
 
Mercer International Inc.
 
      650 West Georgia Street         Suite 2840         P.O Box 11576        
Vancouver         British Columbia         V6B 4N8 Canada    
Fax:
 
+1 604 684 1094
 
 
Attention:
 
Chief Financial Officer
 
 
THE PARENT
D&Z HOLDING GMBH
By:
 
/s/ Jimmy S.H. Lee
 
      /s/ Leonhard Nossol    
Address:
 
D&Z Holding GmbH
 
      c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG        
Hauptstrasse 16         07366 Blankenstein         Federal Republic of Germany  
 
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 

17

--------------------------------------------------------------------------------



THE COMPANIES
ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH & CO. KG
By:
 
/s/ Werner Stueber
 
      /s/ Leonhard Nossol    
Address:
 
Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
 
      Hauptstrasse 16         07366 Blankenstein         Federal Republic of
Germany    
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 
D&Z BETEILIGUNGS GMBH
By:
 
/s/ Jimmy S.H. Lee
 
      /s/ Leonhard Nossol    
Address:
 
D&Z Beteiligungs GmbH
 
      c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG        
Hauptstrasse 16         07366 Blankenstein         Federal Republic of Germany  
 
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 
ZPR GESCHÄFTSFÜHRUNGS GMBH
By:
 
/s/ Werner Stueber
 
      /s/ Leonhard Nossol    
Address:
 
ZPR Geschäftsführung GmbH
 
      c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG        
Hauptstrasse 16         07366 Blankenstein         Federal Republic of Germany  
 
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 

18

--------------------------------------------------------------------------------



ZPR BETEILIGUNGS GMBH
By:
 
/s/ Werner Stueber
 
 
Address:
 
ZPR Beteligungs GmbH
 
      c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG        
Hauptstrasse 16         07366 Blankenstein         Federal Republic of Germany  
 
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 
ZPR LOGISTIK GMBH
By:
 
/s/ Werner Stueber
 
      /s/ Leonhard Nossol    
Address:
 
ZPR Logistik GmbH
 
      c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG        
Hauptstrasse 16         07366 Blankenstein         Federal Republic of Germany  
 
Fax:
 
+49 (0) 36642 8-2270
 
 
Attention:
 
Mr. Leonhard Nossol
 
 
THE AGENT
BAYERISCHE HYPO- UND VEREINSBANK AG
By:
 
/s/ Claudia Schmidt
 
      /s/ Frank Segger    
Address:
 
Bayerische Hypo- und Vereinsbank AG
 
      Am Tucherpark 1         80538 Munich         Federal Republic of Germany  
 
Fax:
 
+49 89 378 - 415 17
 
 
Department:
 
MCS4LA
 
 
Attention:
 
Ms. Jitka Svarc
 
 
Email:
 
jitka.svarc@HVB.de
 
 

19

--------------------------------------------------------------------------------



THE SECURITY AGENT
BAYERISCHE HYPO- UND VEREINSBANK AG
By:
 
/s/ Claudia Schmidt
 
      /s/ Frank Segger    
Address:
 
Bayerische Hypo- und Vereinsbank AG
 
      Am Tucherpark 1         80538 Munich         Federal Republic of Germany  
 
Fax:
 
+49 89 378 - 415 17
 
 
Department:
 
MCS4LA
 
 
Attention:
 
Ms. Jitka Svarc
 
 
Email:
 
jitka.svarc@HVB.de
 
 
THE ISSUING BANK
BAYERISCHE HYPO- UND VEREINSBANK AG
By:
 
/s/ Claudia Schmidt
 
      /s/ Frank Segger    
Address:
 
Bayerische Hypo- und Vereinsbank AG
 
      Am Tucherpark 1         80538 Munich         Federal Republic of Germany  
 
Fax:
 
+49 89 378 - 415 18
 
 
Department:
 
MCS 2L P2
 
 
Attention:
 
Mr. Thomas Baier
 
 
THE HEDGING BANK
BAYERISCHE HYPO- UND VEREINSBANK AG
By:
 
/s/ Claudia Schmidt
 
      /s/ Frank Segger    
Address:
 
Bayerische Hypo- und Vereinsbank AG
 
      Am Tucherpark 1         80538 Munich         Federal Republic of Germany  
 
Fax:
 
+49 89 378 - 229 97
 
 
Department:
 
FLB2PF
 
 
Attention:
 
Mr. T. Priermeier / Mr. R. Graf
 
 
Email:
 
thomas.priermeier@HVB.de
 
      robert.graf@HVB.de    

20

--------------------------------------------------------------------------------



THE LENDERS
BAYERISCHE HYPO- UND VEREINSBANK AG
By:
 
/s/ Claudia Schmidt
 
      /s/ Frank Segger    
Address:
 
Bayerische Hypo- und Vereinsbank AG
 
      Am Tucherpark 1         80538 Munich         Federal Republic of Germany  
 
Fax:
 
+49 89 378 - 275 89
 
 
Department:
 
MCS2P2
 
 
Attention:
 
Mr. Thomas Baier
 
 
Email:
 
thomas.baier@HVB.de
 
 

21

--------------------------------------------------------------------------------





QuickLinks


Contents
